Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klement et al. (“Chronic performance of polyurethane catheters covalently coated with ATH complex: A rabbit jugular vein model” Biomaterials, Vol. 27, 2006, pp. 5107-5117).
Regarding claims 11 and 13, Klement teaches depositing ATH on a central venous catheter (abstract). Although Klement does not likely perform the process as fully described by the current specification, Klement does show that the ATH is directly bound to PEO and because in this product claim there is no distinction between the polymer of the catheter or polymer bound to the ATH, technically Klement teaches direct bonding of ATH to what can be considered to be the surface of the catheter which may consist of the polymer PEO.
Regarding claims 27 and 28, it should be noted that because of the way that the claim is written, the applicant has effectively provided a product-by-process claim wherein the product produced is .
Claim(s) 11, 13 and 27-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hunter et al. (USPGPub 2005/0142163).
Regarding claims 11, 13 and 29 Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788][0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018][0120] among other techniques. 
Regarding claims 27 and 28, it should be noted that because of the way that the claim is written, the applicant has effectively provided a product-by-process claim wherein the product produced is manufactured using heparin of a certain molecular weight “prior to conjugating”, thereby indicating that the heparin is used in the processing at a given molecular weight during the manufacturing process but does not necessarily need to be present in the final product produced.  As such, the prior art invention only needs to be capable of being formed using the molecular weight of heparin claimed, wherein the 
Regarding claims 30 and 31, Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788] [0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018] [0120] among other techniques.
Regarding claims 32 and 33, it should be noted that because of the way that the claim is written, the applicant has effectively provided a product-by-process claim wherein the product produced is manufactured using heparin of a certain molecular weight “prior to conjugating”, thereby indicating that the heparin is used in the processing at a given molecular weight during the manufacturing process but does not necessarily need to be present in the final product produced.  As such, the prior art invention only needs to be capable of being formed using the molecular weight of heparin claimed, wherein the prior art is seemingly as capable of using the molecular weight of the prior art as the current invention. The current invention would seemingly be non-limiting with regards to the size of heparin molecules that could reasonably be used. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over R1 (“Heparin I.V. Flush Syringe” Medefil Inc., 2012, pp. 1-6) in view of Berry et al. (US6491965).
Regarding claims 21 and 25, R1 teaches that it is known to provide heparin in a solution provided by a syringe for the purposes of flushing and locking an intravenous access device.  Further R1 specifically notes benefit to the presence of heparin along with antithrombin (see Clinical Pharmacology) for the purpose of reducing thrombosis. Further it is known in the art that 1 unit of heparin is equivalent to 0.02 mg thereof. As such, the prior art cited number of units of heparin per mL of water (1, 10 or 100) substantially overlap the concentration of antithrombin-heparin conjugate claimed. One combining the two prior arts would reasonably use the same concentration of either component without clear guidance otherwise. However, R1 fails to teach using the two materials as a single complex or that the benefits of such would be similar.  However, Berry teaches that ATH has the known benefit of aiding in the reduction of thrombosis.  As such one of ordinary skill in the art at the time of filing would have considered it to be a mere substitution of one known element (heparin) with another (ATH) in order to obtain the predictable result of reduced thrombosis. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 26, it should be noted that because of the way that the claim is written, the applicant has effectively provided a product-by-process claim wherein the product produced is manufactured using heparin of a certain molecular weight “prior to conjugating”, thereby indicating that the heparin is used in the processing at a given molecular weight during the manufacturing process but does not necessarily need to be present in the final product produced.  As such, the prior art invention only needs to be capable of being formed using the molecular weight of heparin claimed, wherein the prior art is seemingly as capable of using the molecular weight of the prior art as the current invention. .
Response to Arguments
	Regarding the applicants’ arguments as relates to Klement, the examiner does agree that Klement refers to his implant as having a body that is coated with a polymeric material to which ATH may later be attached.  However, the examiner’s interpretation of the PEO being part of the implant itself is not contrary to the interpretation of Klement but rather and alternative.  It is a requirement that the examiner use broadest reasonable interpretation to interpret the prior art and in this case the explanation given by the examiner could be considered broader or alternate to that of Klement but it is not contrary.  If for example, Klement referred to his “implant” as a substrate coated with PEO, which it is, then the prior art, as described by the examiner would read on the current claims as stated. At this point, it remains the positon of the examiner that the applicant has many alternative phrasings to overcome the prior art of Klement but the applicant has not limited the claim scope so much as to adequately overcome the broadest reasonable interpretation of the Klement art.
	As relates to the teachings of Hunter, it should first be noted that the assertion by the applicant that the use of an antithrombotic material necessarily requires a polymer gel be present is inaccurate.  While the prior art does provide a scenario in the section cited by the applicant, this scenario was not cited by the examiner and is only exemplary.  Further even in the scenario described by the applicant, the prior art would read on the claimed subject matter.  The claim language “bonded directly to the 
	As relates to the rejection over Medefil in view of Berry, it is the position of the examiner that the variation in level of antithrombin that might be used in the prior art over time is largely irrelevant because dosages provided after an initial dosage coated on the flush lock system are moot, given that the claims are directed to a system and not a method of treatment that involves future treatments dosages. Further the applicant primarily attacks the references individually for failing to provide all of the teachings of a claim in the prior art. However, the Court has long held that attacking a single reference for failing to provide for all of the limitations of a claim provided in a combination with additional references as part of an obviousness-type rejection is insufficient to overcome a prima facie case of obviousness. Further the applicant argues that the examiner 1 unit of heparin is equivalent to 0.02mg thereof.  This was a misstatement of the number which is actually 0.002mg but the prior art 
“A common unit definition is: 1 unit of heparin is the quantity of heparin required to keep 1 ml of cat's blood fluid for 24 hours at 0°C; it is equivalent approximately to 0.002 mg of pure heparin.” This is the understood definition of 1 unit of heparin by those of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717